Case: 12-1461    Document: 21     Page: 1   Filed: 09/25/2012




          NOTE: This order is nonprecedential.

   Wniteb $>tates <!Court of ~peaIs
       for tbe jfeberaI <!Circuit

        PRECISION LINKS INCORPORATED,
                   Plaintiff-Appellant,
                            v.
         USA PRODUCTS GROUP, INC. AND
            HOME DEPOT U.S.A., INC.,
                  Defendants-Appellees.


                        2012-1461


   Appeal from the United States District Court for the
Western District of North Carolina in case no. 08-CV-
0576, Judge Martin Reidinger.


                      ON MOTION


                       ORDER
    USA Products Group, Inc. and Home Depot U.S.A.,
Inc. move without opposition to withdraw Steven M.
Levitan as principal counsel and to substitute Jason M.
Gonder.
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-1461       Document: 21   Page: 2   Filed: 09/25/2012




PRECISION LINKS INC. V. USA PRODUCTS GROUP                       2

      The motion is granted.


                                    FOR THE COURT


      SEP 25 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: James M. Harrington, Esq.
    Jason M. Gonder, Esq.
s26                                                    FILED
                                             u.s.THE FEDERAl. CIRCUITFOR
                                                  COURT OF APPEALS

                                                  SEP 25 2U12
                                                      JAN HORBAlY
                                                         CLERK